1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA
10
                           SOUTHERN DIVISION
11
12   UNILOC 2017 LLC,                CASE NO. 8:18-CV-02224-AG (JDEx)
13
              Plaintiff,             STIPULATED PROTECTIVE
14       v.                          ORDER
15
     MICROSOFT CORPORATION,
16
              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
1    1.    PURPOSES AND LIMITS OF THIS ORDER
2          Discovery in this action is likely to involve confidential, proprietary, or
3    private information requiring special protection from public disclosure and from
4    use for any purpose other than this litigation. Thus, the Court enters this Protective
5    Order. This Order does not confer blanket protections on all disclosures or
6    responses to discovery, and the protection it gives from public disclosure and use
7    extends only to the specific material entitled to confidential treatment under the
8    applicable legal principles. This Order does not automatically authorize the filing
9    under seal of material designated under this Order. Instead, the parties must comply
10   with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
11   govern the use at trial of material designated under this Order.
12   2.    DESIGNATING PROTECTED MATERIAL
13         2.1    Over-Designation Prohibited. Any party or non-party who designates
14   information or items for protection under this Order as “PROTECTED DATA,”
15   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”
16   or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a “designator”) must only
17   designate specific material that qualifies under the appropriate standards. To the
18   extent practicable, only those parts of documents, items, or oral or written
19   communications that require protection shall be designated. Designations with a
20   higher confidentiality level when a lower level would suffice are prohibited. Mass,
21   indiscriminate, or routinized designations are prohibited. Unjustified designations
22   expose the designator to sanctions, including the Court’s striking all confidentiality
23   designations made by that designator. Designation under this Order is allowed only
24   if the designation is necessary to protect material that, if disclosed to persons not
25   authorized to view it, would cause competitive or other recognized harm. Material
26   may not be designated if it has been made public, or if designation is otherwise
27   unnecessary to protect a secrecy interest. If a designator learns that information or
28   items that it designated for protection do not qualify for protection at all or do not
                                                 1
1    qualify for the level of protection initially asserted, that designator must promptly
2    notify all parties that it is withdrawing the mistaken designation.
3          2.2    Manner and Timing of Designations.              Designation under this
4    Order requires the designator to affix the applicable legend (“PROTECTED
5    DATA”, “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES
6    ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that
7    contains protected material. For testimony given in deposition or other proceeding,
8    the designator shall specify all protected testimony and the level of protection being
9    asserted. It may make that designation during the deposition or proceeding, or may
10   invoke, on the record or by written notice to all parties on or before the next
11   business day, a right to have up to 21 days from the deposition or proceeding to
12   make its designation.
13                2.2.1 A party or non-party that makes original documents or materials
14   available for inspection need not designate them for protection until after the
15   inspecting party has identified which material it would like copied and produced.
16   During the inspection and before the designation, all material shall be treated as
17   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
18   party has identified the documents it wants copied and produced, the producing
19   party must designate the documents, or portions thereof, that qualify for protection
20   under this Order.
21                2.2.2 Parties shall give advance notice if they expect a deposition or
22   other proceeding to include designated material so that the other parties can ensure
23   that only authorized individuals are present at those proceedings when such
24   material is disclosed or used. The use of a document as an exhibit at a deposition
25   shall not in any way affect its designation. Transcripts containing designated
26   material shall have a legend on the title page noting the presence of designated
27   material, and the title page shall be followed by a list of all pages (including line
28   numbers as appropriate) that have been designated, and the level of protection being
                                              2
1    asserted. The designator shall inform the court reporter of these requirements. Any
2    transcript that is prepared before the expiration of the 21-day period for designation
3    shall be treated during that period as if it had been designated HIGHLY
4    CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed. After the
5    expiration of the 21-day period, the transcript shall be treated only as actually
6    designated.
7          2.3     Inadvertent Failures to Designate. An inadvertent failure to
8    designate does not, standing alone, waive protection under this Order. Upon timely
9    assertion or correction of a designation, all recipients must make reasonable efforts
10   to ensure that the material is treated according to this Order.
11   3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         All challenges to confidentiality designations shall proceed under L.R. 37-1
13   through L.R. 37-4.
14   4.    ACCESS TO DESIGNATED MATERIAL
15         4.1     Basic Principles. A receiving party may use designated material only
16   for this litigation. Designated material may be disclosed only to the categories of
17   persons and under the conditions described in this Order. Designated material must
18   be stored and maintained by a receiving party at a location in the United States and
19   in a secure manner that ensures that access is limited to the persons authorized
20   under this Order. Designated material must not be transported by any recipient to
21   any location outside the United States.
22         4.2     Disclosure of CONFIDENTIAL Material Without Further
23   Approval. Unless otherwise ordered by the Court or permitted in writing by the
24   designator, a receiving party may disclose any material designated
25   CONFIDENTIAL only to citizens or permanent residents of the United States that
26   are one of the following:
27                 4.2.1 The receiving party’s outside counsel of record in this action
28   and employees of outside counsel of record to whom disclosure is reasonably
                                               3
1    necessary;
2                 4.2.2 Three (3) officers, directors, and employees of the receiving
3    party to whom disclosure is reasonably necessary, and who have signed the
4    Agreement to Be Bound (Exhibit A);
5                 4.2.3 Experts retained by the receiving party’s outside counsel of
6    record to whom disclosure is reasonably necessary, and who have signed the
7    Agreement to Be Bound (Exhibit A);
8                 4.2.4 The Court and its personnel;
9                 4.2.5 Outside court reporters and their staff, professional jury or trial
10   consultants (as well as independent mock jurors during the course of a mock jury
11   exercise), and professional vendors to whom disclosure is reasonably necessary,
12   and who have signed the Agreement to Be Bound (Exhibit A);
13                4.2.6 During their depositions, witnesses in the action to whom
14   disclosure is reasonably necessary and who have signed the Agreement to Be
15   Bound (Exhibit A); and
16                4.2.7 The author or recipient of a document containing the material, or
17   a custodian or other person who otherwise possessed or knew the information.
18         4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
19   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
20   Further Approval. Unless permitted in writing by the designator, a receiving party
21   may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY
22   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further
23   approval only to citizens or permanent residents of the United States that are one of
24   the following:
25                4.3.1 The receiving party’s outside counsel of record in this action
26   and employees of outside counsel of record to whom it is reasonably necessary to
27   disclose the information;
28                4.3.2 The Court and its personnel;
                                             4
1                 4.3.3 Outside court reporters and their staff, professional jury or trial
2    consultants (as well as independent mock jurors during the course of a mock jury
3    exercise), and professional vendors to whom disclosure is reasonably necessary,
4    and who have signed the Agreement to Be Bound (Exhibit A); and
5                 4.3.4 The author or recipient of a document containing the material, or
6    a custodian or other person who otherwise possessed or knew the information.
7          4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
8    CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
9    CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
10   Experts. Unless agreed to in writing by the designator:
11                4.4.1 A party seeking to disclose to an expert retained by outside
12   counsel of record any information or item that has been designated HIGHLY
13   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
14   SOURCE CODE must first make a written request to the designator that (1)
15   identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEY
16   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE information that
17   the receiving party seeks permission to disclose to the expert, (2) sets forth the full
18   name of the expert and the city and state of his or her primary residence, (3)
19   attaches a copy of the expert’s current resume, (4) identifies the expert’s current
20   employer(s), (5) identifies each person or entity from whom the expert has received
21   compensation or funding for work in his or her areas of expertise (including in
22   connection with litigation) in the past five years, (6) identifies (by name and
23   number of the case, filing date, and location of court) any litigation where the
24   expert has offered expert testimony, including by declaration, report, or testimony
25   at deposition or trial, in the past five years; and (7) identifies the general subject
26   matter of all unpublished patent applications naming that individual as an inventor.
27   If the expert believes any of this information at (4) - (7) is subject to a
28   confidentiality obligation to a third party, then the expert should provide whatever
                                              5
1    information the expert believes can be disclosed without violating any
2    confidentiality agreements, and the party seeking to disclose the information to the
3    expert shall be available to meet and confer with the designator regarding any such
4    confidentiality obligations.
5                 4.4.2 A party that makes a request and provides the information
6    specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
7    identified in-house counsel or expert unless, within seven days of delivering the
8    request, the party receives a written objection from the designator providing
9    detailed grounds for the objection.
10                4.4.3 All challenges to objections from the designator shall proceed
11   under L.R. 37-1 through L.R. 37-4.
12   5.    SOURCE CODE
13         5.1    Designation of Source Code. If production of source code is
14   necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE
15   CODE if it is, or includes, confidential, proprietary, or trade secret source code.
16         5.2    Location and Supervision of Inspection. Any HIGHLY
17   CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
18   available for inspection, in a format allowing it to be reasonably reviewed and
19   searched, during normal business hours or at other mutually agreeable times, at an
20   office of the designating party’s counsel or another mutually agreeable location.
21   Once a designating party makes available its Source Code, the inspecting party
22   shall provide notice of its intent to review that Source Code at least seven (7)
23   business days in advance of the initial inspection, and three (3) business days in
24   advance of any subsequent inspection. The source code shall be made available for
25   inspection on a secured, “stand-alone” computer (a computer that is not linked to
26   any network, including a local area network “LAN”, an intranet, or the Internet) in
27   a secured room, and the inspecting party shall not copy, remove, or otherwise
28   transfer any portion of the source code onto any recordable media or recordable
                                             6
1    device. No recordable media, recordable devices, computers, cell phones, or other
2    electronic devices may be brought into the secured room, but handwritten notes
3    may be taken in the secured room, so long as those handwritten notes do not copy
4    verbatim any lines of the Source Code. The designator may visually monitor the
5    activities of the inspecting party’s representatives during any source code review,
6    but only to ensure that there is no unauthorized recording, copying, or transmission
7    of the source code. The inspecting party shall make reasonable efforts to restrict its
8    requests for such access to the stand-alone computer(s) to normal business hours,
9    which for purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. local
10   time. All persons who will review source code on behalf of a receiving party,
11   including members of the receiving party’s law firm, shall be identified in writing
12   to the producing party at least 48 hours in advance of the first time that such person
13   reviews such source code. Such identification shall be in addition to any other
14   disclosure required under this Order.
15         5.3    Paper Copies of Source Code Excerpts. The inspecting party may
16   request paper copies of limited portions of source code not to exceed 250 pages for
17   any one accused product, and with no contiguous block greater than 35 pages, that
18   are reasonably necessary for the preparation of court filings, pleadings, expert
19   reports, other papers, or for deposition or trial. The receiving party may request to
20   print additional pages beyond the aforementioned limits; the parties will meet and
21   confer in good faith within three (3) business days regarding such a request, and
22   such a request will not be unreasonably denied. If the producing party does not
23   agree to the request of the receiving party, the producing party will not object to the
24   receiving party’s request for expedited briefing regarding the producing party’s
25   denial of the request. The designator shall provide all such source code in paper
26   form, including Bates numbers and the label “HIGHLY CONFIDENTIAL –
27   SOURCE CODE.” The inspecting party shall maintain a log of all paper copies of
28   the source code including the names of the custodian(s) or location(s) where the
                                             7
1    paper copies are store when not in use. No more than a total of (5) individuals
2    identified by the receiving party shall have access to the printed portions of source
3    code (except insofar as such code appears in any court filing or expert report). The
4    inspecting party shall provide a copy of this log to the producing party within seven
5    (7) days of any request by the producing party.
6          5.4    Access Record. The inspecting party shall maintain a record of any
7    individual who has inspected any portion of the source code in electronic or paper
8    form, and shall maintain all paper copies of any printed portions of the source code
9    in a secured, locked area. The inspecting party shall not convert any of the
10   information contained in the paper copies into any electronic format other than for
11   the preparation of a pleading, exhibit, expert report, discovery document, deposition
12   transcript, or other Court document. Any paper copies used during a deposition
13   shall be retrieved at the end of each day and must not be left with a court reporter or
14   any other unauthorized individual.
15                5.5    Transfer of Source Code. The producing party will make
16   printed paper copies of its source code available for pick-up via secure and reliable
17   hand carry at the location where the source code was inspected. After taking
18   possession of the paper copies of source code, the receiving party can only transport
19   the paper copies of source code via secure and reliable hand carry, except that the
20   receiving party may transmit paper copies of the source code to other individuals at
21   the receiving party via Federal Express only if necessary and only if 1) the paper
22   copies of the source code are transported overnight on a day when it is certain that
23   an individual of the receiving party will be at the receiving address to receive the
24   package at the time of delivery; 2) signature is required for receipt of the package;
25   3) the tracking number is provided to the producing party, 4) the receiving party
26   confirms arrival of the package and its contents upon receipt, and 5) the producing
27   party is notified if the package does not arrive as expected and scheduled. Paper
28   copies of source code transmitted in a single package should never exceed 35
                                             8
1    pages, and source code paper copies may not be transported or transmitted
2    electronically over a network of any kind or the Internet at any time.
3    6.    HANDLING OF PROTECTED DATA
4          6.1    Protected Data. “Protected Data”: refers to any information that a
5    party or non-party reasonably believes to be subject to federal, state or foreign Data
6    Protection Laws or other privacy obligations. Protected Data constitutes highly
7    sensitive materials requiring special protection. Examples of such Data Protection
8    Laws include, without limitation, The Gramm-Leach-Biley Act, 15 U.S.C. § 6801
9    et seq. (financial information); The Health Insurance Portability and Accountability
10   Act (“HIPAA”) and the regulations thereunder, 45 CFR Part 160 and Subparts A
11   and E of Part 164 (medical information); Regulation (EU) 2016/679 Of the
12   European Parliament and of the Council of 27 April 2016 on the Protection of
13   Natural Persons with Regard to the Processing of Personal Data and on the Free
14   Movement of Such Data, also known as the General Data Protection Regulation
15   (“GDPR”).
16         6.2    Disclosure of Protected Data. Unless otherwise ordered by the court
17   or permitted in writing by the designating party, a receiving party may disclose any
18   information or item designated “PROTECTED DATA” only to certain groups of
19   individuals that can receive HIGHLY CONFIDENTIAL – ATTORNEY EYES
20   ONLY materials, as indicated in Section 4.3 herein.
21         6.3    The parties agree that productions of Protected Data Information may
22   require additional safeguards pursuant to Federal, State or foreign statutes,
23   regulations or privacy obligations and will meet and confer to implement these
24   safeguards if and when needed.
25   7.    PROSECUTION BAR
26         Absent written consent from the designator, any individual who receives
27   access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
28   CONFIDENTIAL – SOURCE CODE information shall not be involved in the
                                             9
1    prosecution of patents or patent applications concerning the field of the invention of
2    the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
3    other affiliate during the pendency of this action and for one year after its
4    conclusion, including any appeals. “Prosecution” means drafting, amending,
5    advising on the content of, or otherwise affecting the scope or content of patent
6    claims or specifications. These prohibitions shall not preclude counsel from
7    participating in reexamination or inter partes review proceedings to challenge or
8    defend the validity of any patent, but counsel may not participate in the formulation
9    or drafting of amended claims in any such proceedings.
10   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
            PRODUCED IN OTHER LITIGATION
11
           8.1    Subpoenas and Court Orders. This Order in no way excuses non-
12
     compliance with a lawful subpoena or court order. The purpose of the duties
13
     described in this section is to alert the interested parties to the existence of this
14
     Order and to give the designator an opportunity to protect its confidentiality
15
     interests in the court where the subpoena or order issued.
16
           8.2    Notification Requirement. If a party is served with a subpoena or a
17
     court order issued in other litigation that compels disclosure of any information or
18
     items designated in this action as PROTECTED DATA, CONFIDENTIAL,
19
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or HIGHLY
20
     CONFIDENTIAL – SOURCE CODE, that party must:
21
                  8.2.1 Promptly notify the designator in writing. Such notification shall
22
     include a copy of the subpoena or court order;
23
                  8.2.2 Promptly notify in writing the party who caused the subpoena or
24
     order to issue in the other litigation that some or all of the material covered by the
25
     subpoena or order is subject to this Order. Such notification shall include a copy of
26
     this Order; and
27
                  8.2.3 Cooperate with all reasonable procedures sought by the
28
                                               10
1    designator whose material may be affected.
2          8.3    Wait For Resolution of Protective Order. If the designator timely
3    seeks a protective order, the party served with the subpoena or court order shall not
4    produce any information designated in this action as PROTECTED DATA,
5    CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or
6    HIGHLY CONFIDENTIAL – SOURCE CODE before a determination by the court
7    where the subpoena or order issued, unless the party has obtained the designator’s
8    permission. The designator shall bear the burden and expense of seeking protection
9    of its confidential material in that court.
10   9.    UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
11         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
12   designated material to any person or in any circumstance not authorized under this
13   Order, it must immediately (1) notify in writing the designator of the unauthorized
14   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
15   designated material, (3) inform the person or persons to whom unauthorized
16   disclosures were made of all the terms of this Order, and (4) use reasonable efforts
17   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
18   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19         PROTECTED MATERIAL
20         Nothing in this Order shall require the production of documents, information

21   or other material that a Party contends is protected from disclosure by the attorney-

22   client privilege, the work product doctrine, or other privilege, doctrine or immunity.

23   When a producing party gives notice that certain inadvertently produced material is

24   subject to a claim of privilege or other protection, the obligations of the receiving

25   parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

26   provision is not intended to modify whatever procedure may be established in an e-

27   discovery order that provides for production without prior privilege review pursuant

28   to Federal Rule of Evidence 502(d) and (e).
                                              11
1    11.   FILING UNDER SEAL
2          Without written permission from the designator or a Court order, a party may
3    not file in the public record in this action any designated material. A party seeking
4    to file under seal any designated material must comply with L.R. 79-5.1. Filings
5    may be made under seal only pursuant to a court order authorizing the sealing of the
6    specific material at issue. The fact that a document has been designated under this
7    Order is insufficient to justify filing under seal. Instead, parties must explain the
8    basis for confidentiality of each document sought to be filed under seal. Because a
9    party other than the designator will often be seeking to file designated material,
10   cooperation between the parties in preparing, and in reducing the number and extent
11   of, requests for under seal filing is essential. If a receiving party’s request to file
12   designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
13   the receiving party may file the material in the public record unless (1) the
14   designator seeks reconsideration within four days of the denial, or (2) as otherwise
15   instructed by the Court.
16   12.   FINAL DISPOSITION
17         Within 30 days after the final disposition of this action, each party shall
18   return all designated material to the designator or destroy such material, including
19   all copies, abstracts, compilations, summaries, and any other format reproducing or
20   capturing any designated material. The receiving party must submit a written
21   certification to the designator by the 30-day deadline that (1) identifies (by
22   category, where appropriate) all the designated material that was returned or
23   destroyed, and (2) affirms that the receiving party has not retained any copies,
24   abstracts, compilations, summaries, or any other format reproducing or capturing
25   any of the designated material. This provision shall not prevent outside counsel
26   from retaining an archival copy of all pleadings, motion papers, trial, deposition,
27   and hearing transcripts, legal memoranda, correspondence, deposition and trial
28   exhibits, expert reports, undisclosed attorney work product, and undisclosed
                                               12
1    consultant and expert work product, even if such materials contain designated
2    material. Any such archival copies remain subject to this Order.
3    Dated: February 5, 2019                    /s/ M. Elizabeth Day
                                                M. Elizabeth Day
4
                                                Attorney for Plaintiff
5
     Dated: February 5, 2019                    /s/Aamir Kazi
6                                               Aamir Kazi
7
                                                Attorney for Defendant
8
9
     IT IS SO ORDERED.
10
11
     DATED: February 05, 2019
12
                                           __________________________________
13                                         JOHN D. EARLY
14                                         United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           13
1                                         EXHIBIT A
2                              AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Protective Order that was issued
6    by the United States District Court for the Central District of California in Uniloc
7    2017 LLC v. Microsoft Corporation, Case No. 8:18-cv-02224-AG-JDE, on
8    February 5, 2019. I agree to comply with and to be bound by all the terms of this
9    Protective Order, and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment for contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Protective
12   Order to any person or entity except in strict compliance with this Order.
13         I further agree to submit to the jurisdiction of the United States District Court
14   for the Central District of California for the purpose of enforcing this Order, even if
15   such enforcement proceedings occur after termination of this action.
16         I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and
18   telephone number] as my California agent for service of process in connection with
19   this action or any proceedings related to enforcement of this Order.
20   Date: ___________________________
21   City and State where sworn and signed: _________________________________
22
23   Printed name: ____________________
24                    [printed name]
25   Signature: _______________________
26                    [signature]
27
28
                                             14
